
	

115 HR 3131 RH: Endangered Species Litigation Reasonableness Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 424
		115th CONGRESS2d Session
		H. R. 3131
		[Report No. 115–563, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2017
			Mr. Huizenga introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		February 15, 2018Additional sponsors: Mr. LaMalfa, Mr. Pearce, Mr. Thompson of Pennsylvania, Mr. Jones, Mr. Tipton, Mr. Gosar, Mr. Luetkemeyer, Mr. Cole, Mr. Cramer, and Mr. SessionsFebruary 15, 2018Reported from the Committee  on Natural Resources
			February 15, 2018
			The Committee  on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
		
		A BILL
		To amend the Endangered Species Act of 1973 to conform citizen suits under that Act with other
			 existing law, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Endangered Species Litigation Reasonableness Act. 2.Award of litigation costs to prevailing parties in accordance with existing lawSection 11(g)(4) of the Endangered Species Act of 1973 (16 U.S.C. 1540(g)(4)) is amended by striking to any and all that follows through the end of the sentence and inserting to any prevailing party in accordance with section 2412 of title 28, United States Code..
		
	February 15, 2018
		Reported from the Committee  on Natural ResourcesFebruary 15, 2018
		The Committee  on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
